DETAILED ACTION
Preliminary Remarks
Applicants are advised that the examiner for this application has changes. All communication should now be directed to Kara Johnson AU 1632. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
Claim Status
Claims 1-15 are currently pending. 
Claims 5, 10, and 12-15 are withdrawn as directed to non-elected inventions without traverse in the response dated 9/6/19. 
Claims 1-4, 6-9, and 11 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Objections
Claim 7 is objected to because of the following informalities. Appropriate correction is required.
Claim 7 contains a typographical error and should read “L-tyrosine/L-isoleucine of 0.6-1.1 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broly et al (US Publication No. 2016/0264940, hereinafter Broly). 
Broly discloses high performance basal culture media for mammalian fed-batch cultures (Abstract). In one embodiment, the culture media contains 1 to 6 mM L-Isoleucine, 2 to 9 mM L-Leucine, 0.5 to 3 mM L-Phenylalanine, 0.7 to 3 mM L-Tyrosine, 0.7 to 6 mM L-Threonine, 1 to 7 mM L-Valine, 0.5 to 2 mM L-Tryptophan, 0.7 to 6 mM L-Proline, and 0.4 to 2 mM 0.4 to 2 mM, with a total amino acid content of between 16.7 to 88.4 mM. Broly explains that the disclosed culture media notably improve cell growth, viability, and productivity (Abstract, para 123, 130). 
Therefore, every limitation of claims 1-3 and 6 is present in Broly and the subject matter is anticipated. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broly as applied to claims 1-3 and 6 above, and in view of Inlow et al (US Patent No. 6,048,728, cited on IDS dated 12/6/18, hereinafter Inlow). 
Broly does not disclose that the media further contains iron choline citrate. 
Inlow discloses culture media for enhanced cell growth, culture longevity, and product expression. Inlow explains that adding trace metal ions, such as iron in the form of iron choline citrate may improve culture growth and/or product expression (col 3 ln 10-16, col 11 ln 39-47). In some embodiments, the iron choline citrate may be present at about 0.1 to 10 mM (col 3 ln 10-16, col 11 ln 39-47). As both Broly and Inlow are directed to culture media it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to utilize the iron choline citrate of Inlow in the media of Broly to further improve cell growth, culture longevity, and product expression.
Claims 6-8, and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Léon et al (US Publication No. 2012/0309056, cited on 892 dated 12/12/19, hereinafter Léon) in view of Broly.
Léon discloses concentrated cell culture media for the efficient production of biologics (Abstract). Léon explains that for batch fed cultures the media is typically concentrated to minimize an increase in culture volume, while supplying sufficient nutrients for continued cell growth (para 27-28). A 1x culture media formula contains culture media components at a concentration for maintaining or growing cells (para 24). Léon discloses concentrations for a 1x formula are well known to those of ordinary skill in the art (para 24). The concentrated cell culture media is preferably a concentrated formula of the 1x cell 
Léon does not disclose that the amino acids contained in the culture media are present in certain ratios. 
Broly discloses high performance culture media for mammalian fed-batch cultures (Abstract). In one embodiment, the culture media contains 1 to 6 mM L-Isoleucine, 2 to 9 mM L-Leucine, 0.5 to 3 mM L-Phenylalanine, 0.7 to 3 mM L-Tyrosine, 0.7 to 6 mM L-Threonine, 1 to 7 mM L-Valine, 0.5 to 2 mM L-Tryptophan, 0.7 to 6 mM L-Proline, and 0.4 to 2 mM 0.4 to 2 mM, with a total amino acid content of between 16.7 to 88.4 mM. Broly explains that the disclosed culture media notably improve cell growth, viability, and productivity in batch fed cultures (Abstract, para 123, 130).
As each of Léon and Broly are directed to media for batch fed cultures, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to utilize the basal media of Broly as a basis for the concentrated media of Léon, as Léon states that known basal media may be utilized and the media of Broly is known for improved cell growth, viability, and productivity in batch fed cultures. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Léon in view of Broly as applied to claims 6-8, and 11 above, and in further view of Inlow.
The combination of Léon and Broly does not disclose that the media further contains iron choline citrate. 
Inlow discloses culture media for enhanced cell growth, culture longevity, and product expression. Inlow explains that adding trace metal ions, such as iron in the form of iron choline citrate may improve culture growth and/or product expression (col 3 ln 10-16, col 11 ln 39-47). In some embodiments, the iron choline citrate may be present at about 0.1 to 10 mM (col 3 ln 10-16, col 11 ln 39-47). As each of Léon, Broly, and Inlow are directed to culture media it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to utilize the iron choline citrate of Inlow in the media of the composition to further improve cell growth, culture longevity, and product expression.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632